FILED
                             NOT FOR PUBLICATION                             OCT 07 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE M. GONZALEZ and JEFFREY                     No. 09-56326
DEAN,
                                                 D.C. No. 2:07-cv-06248-CBM-
               Plaintiffs - Appellants,          MLG

  v.
                                                 MEMORANDUM *
STEPHEN MAYBERG; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                Consuelo B. Marshall, Senior District Judge, Presiding

                           Submitted September 22, 2010 **


Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court properly dismissed the appellants’ claims under the Fair

Labor Standards Act (“FLSA”) because the defendants are immune under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                   09-56326
Eleventh Amendment. See Alden v. Maine, 527 U.S. 706, 758 (1999) (state

immune under the Eleventh Amendment from action brought under the FLSA).

The district court also properly dismissed the appellants’ claims under the

Fourteenth Amendment because the defendants in their official capacities enjoyed

Eleventh Amendment immunity and in their individual capacities were entitled to

qualified immunity. See Holley v. California Dep’t of Corrections, 599 F.3d 1108,

1111 (9th Cir. 2010) (suits against state officials in their official capacities barred

by the Eleventh Amendment); Mueller v. Auker, 576 F.3d 979, 990 (9th Cir. 2009)

(recognizing that qualified immunity is appropriate where plaintiff has not alleged

any constitutional violation).

      The district court properly dismissed the appellants’ claim for an order

prohibiting the defendants from intimidating and harassing them because both

appellants advised the court that they no longer reside at ASH. See Wilson v.

Nevada, 666 F.2d 378, 381-83 & n.5 (9th Cir. 1982).

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                      09-56326